Title: To Benjamin Franklin from Daniel Roberdeau, [January 1784]
From: Roberdeau, Daniel
To: Franklin, Benjamin


          
            
            London Leaden-hall Street No. 49 [January, 1784]
            Dear Sir
          
          I arrived here in September last, with a purpose of visiting France and of paying my respects and offering my Congratulations on the restoration of Peace, and to you for the honor you have acquired in this business, as I cannot now do it personally permit the offering in this mode with my best wishes for a continuance of your health and strength of which I have

heard, from your Colleagues, with great pleasure, and that every blessing may attend you.
          As I have forgot Mr. Grand’s address allow me the liberty of sending a letter for him enclosed, also open that you may know the business and do me the service I require of which I will receive information in Philadelphia and your permission to draw for the money in question, if the bill of Excha. sent to Mr. Grand should be paid, in which case perhaps the money had better remain in his hands and that he give me authority to draw wc. would save you trouble. I mention the pleasure of hearing from you in Philada. because the success of an address to me here would be very uncertain as I am on the wing to depart, but without the use of a Balloon, which I shall leave to my ingenious Countrymen the French, as a better suited to their lively tempers.
          I am with great respect and Esteem Dear Sir Yr. most obedient & very humble Servt.
          
            Daniel Roberdeau
          
         
          Addressed: His Excellence / Benjaman Franklin Esqr. Doctor of Laws / and Minister Plenepotentiary at the Court / of France for No. America / Passe / Paris
        